           Case 7:16-cr-00135 Document 85 Filed on 06/29/19 in TXSD Page 1 of 5
                                                                            United States District Court
PROB 12C                                                                      Southern District of Texas
(06/15)
                                                                                  ENTERED
                               United States District Court                       July 01, 2019
                                              for                             David J. Bradley, Clerk


                             SOUTHERN DISTRICT OF TEXAS
              Petition for Warrant or Summons for Offender Under Supervision

Name of Offender:      MARTHA JOSEFINA DOMINGUEZ            Case         7:16CR-00135-002
                                                            Number:

Name of Sentencing Judicial Officer   HONORABLE RANDY CRANE

Date of Original Sentence:    JUNE 14, 2016

Original Offense:      COUNT 1: CONSPIRACY TO COMMIT HEALTH CARE FRAUD, IN
                       VIOLATION OF 18 U.S.C. § 1349.

                       COUNT 2: AGGRAVATED IDENTITY THEFT, IN VIOLATION OF 18
                       U.S.C. § 1028 AND 2.

Original Sentence:     TWELVE (12) MONTHS AND ONE (1) DAY CUSTODY OF THE U.S.
                       BUREAU OF PRISONS AS TO EACH OF COUNTS 1 AND 2, TO RUN
                       CONCURRENTLY WITH EACH OTHER, FOLLOWED BY A THREE (3)
                       YEAR TERM OF SUPERVISED RELEASE, AS TO EACH OF COUNTS
                       1 AND 2, TO RUN CONCURRENLTY WITH EACH OTHER.

Type of Supervision:   SUPERVISED RELEASE           Date Supervision Commenced:        5/31/17

Maximum Penalty Upon Revocation:      COUNTS 1 AND 2: TWO (2) YEARS CUSTODY OF
                                      THE U.S. BUREAU OF PRISONS, PURSUANT TO 18
                                      U.S.C.§ 3583(e)(3).


                                 PREVIOUS COURT ACTION

None.


                                 PETITIONING THE COURT

To issue a Violator’s Warrant and set a Revocation Hearing to show cause why
Supervised Release should not be revoked.

The probation officer believes that the offender has violated the following conditions of
supervision:
         Case 7:16-cr-00135 Document 85 Filed on 06/29/19 in TXSD Page 2 of 5
RE:    DOMINGUEZ, Martha Josefina
       Dkt. No. 7:16CR00135-002

Violation Number    Nature of Noncompliance

1.                  Mandatory Condition:           "SHALL NOT COMMIT ANOTHER
                                                   FEDERAL, STATE, OR LOCAL CRIME"

A. On or about May 3, 2019, in Laredo, Webb County, Texas, within the Southern District of
Texas, Martha Josefina Dominguez violated the Mandatory Condition of supervision by
committing the offense of driving while intoxicated with child under 15 years of age, in violation
of § 49.04(a) and 49.045 of the Texas Penal Code, a state jail felony.

B. On or about May 3, 2019, in Laredo, Webb County, Texas, within the Southern District of
Texas, Martha Josefina Dominguez violated the Mandatory Condition of supervision by
committing the offense of abandoning/endangering a child through criminal negligence, in
violation of § 22.041(c) of the Texas Penal Code, a state jail felony.

C. On or about May 3, 2019, in Laredo, Webb County, Texas, within the Southern District of
Texas, Martha Josefina Dominguez violated the Mandatory Condition of supervision by
committing the offense of failure to identify, § 38.02 of the Texas Penal Code, a Class B
misdemeanor.

D. On or about May 6, 2019, in or around Laredo, Webb County, Texas, within the Southern
District of Texas, Martha Josefina Dominguez violated the Mandatory Condition of supervision
unlawfully being found in the United States after having previously been deported, in violation
of 8 U.S.C. 1326(a) and (b).

According to the investigative material, on May 31, 2017, Martha Josefina Dominguez
completed her term of imprisonment imposed in Criminal Docket Number 7:16CR00135-002,
and commenced the term of Supervised Release; however, she was transferred to immigration
officials for deportation proceedings, pursuant to an immigration detainer which had been
lodged. On June 7, 2017, Releasee Dominguez was deported to Mexico. On or after June 7,
2017, Releasee Martha Josefina Dominguez re-entered the United States, as evidenced by
her arrest on May 3, 2019, in Laredo, Texas, and subsequent deportation on May 6, 2019.

On May 3, 2019, Releasee Martha Josefina Dominguez, using the aliases Josefina
Hernandez, Martha Mendez, Martha Camacho-Hernandez, and the date of birth, December 3,
1979, was arrested in Laredo, Texas. The arrest stemmed from an initial call of an alleged
assault involving Releasee Dominguez, her husband, and the couple’s child at a residence
located at 4523 La Cienega Lane in Laredo, Texas.

According to the details noted in the Laredo, Texas, Police Department Incident Report
Number 19-11252, on May 3, 2019, at approximately 6:03 a.m., Officers H. Cadena and E.
Juarez responded to assist with a traffic stop at 1001 Sierra Vista Boulevard in Laredo, Texas.
Upon arriving at the location, Officers Cadena and Juarez met with Officers Rodriguez and
Garcia who provided information regarding the female who was the driver of the vehicle which
was the subject of a traffic stop. Upon initial questioning, the female provided the name,
Martha Mendez; however, she then provided a State of Texas Identification Card Number
36550599 which identified her as Josefina Hernandez.
        Case 7:16-cr-00135 Document 85 Filed on 06/29/19 in TXSD Page 3 of 5
RE:   DOMINGUEZ, Martha Josefina
      Dkt. No. 7:16CR00135-002
Further questioning of the Releasee regarding the alleged assault produced conflicting
information regarding the alleged assault. Initially, the Releasee stated nothing had occurred,
then she stated that her husband, Juan Carlos Moreno, had assaulted her and her child and
fled the scene. She further stated her husband had kicked her arm. Officers observed no
visible marks or injuries on the Releasee or her child, J.C.M. Moreover, the child appeared to
be uninjured, had a playful demeanor, and was interested in the officer’s flashlight which was
on display.

Officer observed in plain sight an open alcoholic beverage, that is, a 12-ounce can of Bud
Light, as well as, an open 12-pack of the same beverage. In addition, the officer observed that
the child was not restrained in the vehicle. When questioned regarding the unsecured child,
Releasee Dominguez stated that she had not time to secure the child when she hastily fled the
residence where the assault occurred. As the Releasee spoke, the strong and distinct odor of
an alcohol beverage emitted from the Releasee’s breathe. In response, officers asked the
Releasee to exit the vehicle and enter the patrol unit along with her child. An improperly
secured child safety seat in the Releasee’s vehicle was removed and placed in the patrol unit
to safely transport the child to the police station, along with the Releasee.

Upon arriving at the Laredo Police Department, the Releasee was placed in a driving while
intoxicated (DWI) room for the purpose of administering standard field sobriety tests and in
order to conduct a DWI interview. The Releasee invoked her 5th amendment right and refused
to answer any questions and participate in any of the field sobriety tests. The Releasee
utilized harsh and verbally aggressive language and demanded numerous times that she be
given her phone call.

While in the DWI room, the Releasee indicated she was willing to urinate in the DWI room and
booking area; however, she refused to urinate on numerous attempts. She also refused to
consent to a pat-down search for any weapons on her person. A family member, Ida
Guadalupe Hernandez, arrived at the police department and took custody of the child. Ms. Ida
Hernandez further reported that the family had organized a party. During party, the Releasee
was the aggressor of the incident after she became upset when her husband would not give
her the child. The Releasee took the child and left the residence unbeknownst to the family
members at the residence.

After the child was taken by a family member, the Releasee was booked under the name,
Martha Camacho-Hernandez, accordingly at the Webb County Jail in Laredo, Texas, and
charged with driving while intoxicated with child under 15 years of age and
abandoning/endangering a child through criminal negligence. Bond was not set for either
charge and the charges remain pending at this time.

The incident was recorded by means of a department issued body camera and the unit’s on-
board dash camera. Further, a review of the Webb County Jail booking sheet and photo dated
May 3, 2019, confirmed that Releasee Dominguez, under the name of Martha Camacho-
Hernandez, was the person arrested for the offense of driving while intoxicated with child
under 15 years of age.

On May 6, 2019, the Releasee was turned over to U.S. Immigration and Customs
Enforcement, Office of Enforcement and Removal Operations (ICE/ERO), at which time she
        Case 7:16-cr-00135 Document 85 Filed on 06/29/19 in TXSD Page 4 of 5
RE:   DOMINGUEZ, Martha Josefina
      Dkt. No. 7:16CR00135-002
was processed and removed to Mexico on the same date. The Releasee was not charged
with any offense associated with unlawfully entering the United States after having previously
been deported. However, based on her deportation on June 7, 2017, she was illegally present
in the United States when she was initially encountered by the Laredo Police Department and
found by immigration officials on May 6, 2019.

                                             I declare under penalty of perjury, that the
                                             foregoing is true and correct to the best of my
                                             knowledge.



Approved:                                          Respectfully submitted,

                                             By:

Alfonso J. Liguez, Supervising                     Juan F. Perez
United States Probation Officer                    United States Probation Officer
                                                   June 13, 2019
                                                   (JFP) #2157942
            Case 7:16-cr-00135 Document 85 Filed on 06/29/19 in TXSD Page 5 of 5
      RE:    DOMINGUEZ,
             ,          Martha Josefina                                                             5
                                                                                                    2
             Dkt. No.: 7:16CR00135-002



THE COURT ORDERS:

[ ]     No Action

[ ]           Supervised Releasee
        The Probationer   be summonedbe summoned
                                           to appear to  appear
                                                       before thebefore
                                                                    Unitedthe United
                                                                            States     States Magistrate
                                                                                    Magistrate Judge,
        Judge, McAllen,
        McAllen,          Texas, ononthe date
                       Texas,                    and time set forth on the attached Summons foratan
                                             ____________________________________
        initial appearance in order tofor
        ______________________          initiate Supervised
                                            an initial        Release
                                                       appearance     in revocation  proceedings
                                                                          order to initiate       before
                                                                                             Probation
                                                                               th
        the United proceedings
        revocation   States District Court,
                                 before  the9th   Floor,
                                              United     1701District
                                                      States   W. Bus.    Hwy.
                                                                      Court, 10 83,  McAllen,
                                                                                  Floor,       Texas,
                                                                                         1701 W. Bus. to
        show    cause why her Supervised   Release   should  not be  revoked.
        Hwy. 83, McAllen, Texas, on _________________________________ at
        ____________________ to show cause why his Probation should not be revoked.

[ ]     The issuance ofof aa warrant,
                             warrant, and
                                       andaabond
                                             bondofof$_________
                                                      $               cash/suretywith
                                                                    cash/surety    with  supervision
                                                                                      supervision  asas
        directed by the
                     the Probation
                         Probation Officer
                                    Officeras
                                            asaacondition
                                                 conditionofofsaid
                                                                said bond.Further,
                                                                   bond.    Further,that
                                                                                      that a revocation
                                                                                         a revocation
        hearing be set to show cause why Probation/Supervised
                                            Supervised Release should     not be  revoked.
                                                                    Release should not be revoked.

[ ]     The Issuance of
                     of aa Warrant,
                           Warrant,and
                                    andno
                                        nobond
                                           bondbebeset.
                                                    set.Further,
                                                         Further,that
                                                                   thata arevocation
                                                                            revocation hearing
                                                                                     hearing bebe
                                                                                                setset
        to show cause why Supervised   Release should
                            Probation/Supervised Releasenotshould
                                                            be revoked.
                                                                   not be revoked.

[ ]     Other:        The issuance of a Supervised Release Violator’s Warrant and no bond
                      be set, and that a Revocation Hearing to show cause why Supervised
                      Release should not be revoked be held at the time of disposition of the
                      new federal charge in Criminal Docket Number , in U.S. District Court,
                      ,.




                                                                ReservedForJudgeSignature
                                                                ________________________
                                                                Honorable Randy Crane
                                                                U. S. District Judge


                                                                ReservedForSignDate
                                                                ________________________
                                                                June 29, 2019
                                                                Date
